Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	This action is in response to claim amendments filed 4/29/20. Claims 1-11 and 17-21 are pending and under examination.

Specification
The use trade names or marks used in commerce has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 6 is objected to because of the following informalities: A Markush group is a closed list setting forth a single list of specific alternatives (MPEP §2117). Claim 6 recites the group consisting of:
SEQ ID NO: 56 or
SEQ ID NO: 59 and 16
To recite the Markush group properly, these should be combined into a single list, e.g., the group consisting of SEQ ID NO: 56, SEQ ID NO: 59, and SEQ ID NO: 16.
 Appropriate correction is required.

Claims 6, 9, 10 objected to because of the following informalities:  Claims 9 and 10 set forth the three CDRs of the heavy chain, each separated by a comma. The claim also sets forth CDR2 and CDR3 of the light chain. The claim sets forth CDR1 of the light chain, but does so between semicolons, separating this one CDR from both the heavy chain as well as the other options for the light chain. This same claim also places semicolons between heavy chain CDRs for the second Fab but commas between the light chain CDRs.
Claim 6 uses commas to separate the CDR sequences of CDR1, semicolons for CDR2, and neither for CDR3.
While the claims are clear, the inconsistency in using commas/semicolons must be corrected.  Appropriate correction is required.

Claims 17 and 18 are objected to because of the following informalities: Claims 17 and 18 require a nucleic acid encoding one of the heavy chains or light chains of the antibody of claim 1. A single nucleic acid does not encode a whole chain and so this “a nucleic acid” must be “a nucleic acid sequence”.
  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  the claim(s) currently use exemplary language (preferably). Such language does not further limit the claim but potentially causes confusion over the claim scope. See MPEP § 2173.05(d) which states that “[d]escription of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim". Therefore, exemplary language should either be positively recited as a claim limitation or removed from the claim altogether.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 17 and 18 require a nucleic acid encoding one of the heavy chains or light chains of the antibody of claim 1. A single nucleic acid does not encode a whole chain and so this “a nucleic acid” must be “a nucleic acid sequence” (see objection above).
However, the expression vector of claim 19 has no requirement for encoding. The expression vector comprises “a nucleic acid” of claim 17 and 18. By not using “the nucleic acid”, this phrase in claim 19 is not relying on the antecedent use of “a nucleic acid” in claims 17/18 and so cannot be afforded the same interpretation. Rather, this is clearly directed to a single nucleic acid found within the nucleic acid sequences of claims 17 or 18. Thus, the claim inappropriately broadens the scope of the claim from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 sets forth a first and second light chain, wherein “the first and second light chain comprise the CDRs” and lists certain sequences. There are two reasonable interpretations of this phrase:
1) the sequences are required in both light chains, e.g., “the first and second light chain each comprise the CDRs”
2) the sequences must be part of the chains considered as a combination, but need not appear on each chain, e.g., where the first light chain comprises SEQ ID NOs: 89, 90, and 19, the second light chain could have any possible sequence and the two chains, considered together as recited by the claims, would still comprise the three sequences as required.
As the correct interpretation is unclear, the claim as a whole is indefinite.
The same applies mutatis mutandis to the recitation in claim 7 of “two variable light chains comprising an amino acid sequence of SEQ ID NO: 54”. It is unclear if one or both light chains require this “an amino acid sequence”.
Therefore, claims 6 and 7 are indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 is directed to any bispecific antibody which specifically binds extracellular domain II of HER2 and extracellular domain IV of HER2 and binds these domains monovalently. As such, the claim is directed to an antibody defined entirely by function (binding). See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (the domains of HER2) and envisage the combination of six CDRs that will bind that antigen. First, even highly related CDRs may not bind the same target. See for example Kussie (cited on form 892) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014)), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11).
Thus, the art recognizes that the CDRs define the binding properties of an antibody and that even single amino acid changes to this region can completely abrogate the binding specificity of an antibody. As a further example, see Chen (cited on form 892) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. 
Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. 
The specification discloses certain CDR sequence combinations in, e.g., table 33. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions nor does it allow the skilled artisan to envisage the specific structure of such antibodies.
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”. This decision has precipitated guidance to the Office instructing that the portion of MPEP 2163 regarding the “newly characterized antigen test” (indicating a well-characterized antigen is sufficient to satisfy written description for antibodies which bind that antigen) should no longer be used and that contrary materials should not be relied upon as reflecting the current state of the law. 
	It is appreciated that certain claims do include some degree of structure.
Claim 6 defines the six CDRs of the first and second heavy chain. Three CDRs per chain is generally sufficient description of that chain because those three CDRs are sufficient to establish a structure/function correlation. However, these three heavy chain CDRs must be in conjunction with three light chain CDRs, as it is the combination of six CDRs which defines antigen specificity (see below).
Claims 7 and 11 require “an amino acid sequence of SEQ ID NO: 54”. This is distinguished in the claim language from, e.g., “a heavy chain CDR1 selected from” (claim 6) or “a heavy chain CDR1 of [SEQ ID]” (claim 9). The use of “an amino acid sequence” must therefore have a different meaning than those phrases which clearly require the whole of the sequence; the broadest reasonable interpretation is therefore a sequence comprising any dipeptide subsequence of the claimed sequence (“an amino acid sequence of”). However, two amino acids do not fully describe a CDR and, as above, even single amino acid changes are unpredictable. These sequences need not even be part of the CDR; for example, the peptides DI are an amino acid sequence of SEQ ID NO: 54, but do not form any part of the CDRs. Thus, the claim still encompasses antibodies where no part of the CDR is claimed.

As above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of six CDRs and CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. 
Claim 6, under the broadest reasonable interpretation (see indefiniteness rejection above), requires two light chains to comprise SEQ ID NOs: 89, 90, and 19 as CDRs. However, there is no requirement that these sequences be any particular CDR, e.g., SEQ ID NO: 89 may be any of CDR-1, CDR-2, or CDR-3. Moreover, two light chains would have six CDRs (three each), while the claim only requires that these two chains comprise three sequences, allowing the other three CDRs to be wholly undefined structurally. For example, where the first light chain comprises SEQ ID NOs: 89, 90, and 19, the second light chain could have any possible sequence and the two chains, considered together as recited by the claims, would still comprise the three sequences as required.
It is also noted that claim 5 requires the two light chains to be identical, but not the two heavy chains, while binding different targets. While this is certainly possible (see below), it is still unpredictable. The specification discloses that these identical light chains be a “consensus of the parental trastuzumab and pertuzumab” (p.3 L28), but does not provide evidence of the identity of this consensus sequence nor provides any expectation that this consensus sequence, which may or may not have different CDRs to the parent antibodies, would still possess the necessary functions.
For example, WO 2008068048 (cited on form 892) discloses an antibody with a heavy chain comprising three CDRs (SEQ ID NO: 2) that binds secreted aspartyl protease from Candida sp. US 20170355756 (form 892) describes the same three CDRs in the heavy chain (C10-VH3) combined with a different light chain that binds human TDP-43. There is no evidence in the instant specification that a single CDR placed in the context of two other CDRS, regardless of what those other CDRs are, would result in the required function, nor that a single chain is correlated to the required function when combined with any other chain. As such, the specification fails to set forth a structure-function correlation sufficient to claim all possible antibodies defined by function and zero-two CDRs or alterations thereof.
This is also highlighted when comparing the antibodies of US 20150196663 (form 892) to those of US 20150266947 (form 892). Both publications screened for antibodies using the same library of antibodies (Sheet’s library; ‘663 paragraphs 50, 69 and ‘947 paragraph 131). The six CDRs of ‘947 SEQ ID NO: 11 and reference scFv15 are aligned below:

    PNG
    media_image1.png
    848
    463
    media_image1.png
    Greyscale


The two antibodies share identical CDRs (e.g., CDR-L1), similar CDRs (e.g., CDR-H1, CDR-L2), and highly disparate CDR sequences (e.g., CDR-H3, CDR-L3). One could not envisage which portions of the CDRs are necessary to impart the claimed binding properties or which could be mutated without affecting such properties, nor does the instant specification provide guidance to this effect. As such, the disclosure of one antibody sequence does not convey possession of other antibodies with the same binding properties; possession of the precisely defined sequence of six CDRs is required.
	Therefore, claims 1-8, 11, and 17-21 do not meet the written description requirement.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (IDS 4/29/20 citation 55).
Regarding claim 1, as evidenced by the instant specification, Pertuzumab binds to extracellular domain II of HER2 and Trastuzumab binds to extracellular domain IV of HER2 (p. 2 L18-19). Li teaches a bispecific antibody comprising a (1) first antigen binding site of Pertuzumab (that binds to extracellular domain Il of HER2) and (2) a second antigen binding site of Trastuzumab (that binds to extracellular domain IV of HER2) (entire document, specifically note “TPL”, “TPs”, “PT.” or PTs’ of figure 1 in particular).
Regarding claim 2, although Li does not specifically teach that TPL induces complement- dependent cytotoxicity to a higher degree than the combination of Pertuzumab or Trastuzumab, the claimed bispecific antibody appears to be the same as the prior art, absent a showing of non-obvious differences, because Li teaches that TPL is comprised of antigen binding domains of monoclonal antibodies that bind to the extracellular domains Il and IV of HER2, and TPL is more effective at inducing cell death against breast cancer cells than the combination of Pertuzumab and Trastuzumab. Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). See also In re Best 562F .2d 1252, 195 USPQ 4380 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1992 (PTO Bad. Pat. App. & Int. 1989).
	It is further noted that Li teaches administering a composition comprising TPL (same as pharmaceutical composition) (entire document, specifically page 6473, see “in vivo therapy” in particular), and teaches that TPL treatment more potent than a combination of Trastuzumab and Pertuzumab to inhibit cell proliferation in vitro and tumor size in vivo (entire document, specifically note figures 5 and 6 in particular). This provides further evidence to support the conclusion that the properties of instant claim 2 are inherent in the prior art compound.
	Regarding claim 3, the claim is entirely directed to limitations regarding how the properties of claim 2 are assessed. However, the claim is still a composition of matter claim and there is no requirement that one actually perform this method, only that—when this method is used—the properties of claim 2 are determined. Thus, this claim is also directed to a property of the antibody, that property being inherent for the same reasons as above.
	Regarding claim 4, this is a method of determining a property without requiring the method actually be performed. For the same reasons as claim 3, this claim is also anticipated as it is drawn to an inherent property of the antibody.
	Regarding claim 17, Li teaches nucleic acids that encode the whole antibody (p.6472 C2), thus anticipating a nucleic acid sequence that encodes the heavy chain of said antibody.
	Regarding claim 18, Li teaches nucleic acids that encode the whole antibody (p.6472 C2), thus anticipating a nucleic acid sequence that encodes the light chain of said antibody.
	Regarding claim 19, Li teaches nucleic acids that encode the whole antibody (p.6472 C2), thus anticipating a single nucleic acid within that sequence. Further, this sequence is found in a pcDNA3.1 vector (an expression vector).
	Regarding claim 20, Li teaches using CHO-K1 cells to express the vector above (p.6472 C2), meeting the limitations of a host cell comprising the vector. The Examiner takes Official Notice that the CHO (Chinese Hamster Ovary) cell line is eukaryotic.
	Regarding claim 21, Li teaches using CHO-K1 cells to express the vector above (p.6472 C2), thereby producing the antibody.
	Therefore, claims 1-4 and 17-21 are anticipated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 8, and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (IDS 4/29/20 citation 55) in view of Klein (IDS 4/29/20 citation 52).
	Claims 1-4 and 17-21 are addressed above and incorporated herein. These claims are anticipated by Li and so would have been obvious for the same reasons. Li does not teach exchange.
Regarding claim 8, Klein teaches generating a bispecific antibody comprising a first Fab fragment of a monoclonal antibody that binds to the first antigen, and a second Fab fragment of a monoclonal antibody that binds to a second antigen, wherein the VH and VL region of the second Fab fragment are exchanged (entire document, specifically note paragraphs 0020 and 0105; figure 2 in particular). Klein teaches that such a bispecific antibody is expressed, has increased proper pairing of the VH and VL domains, and retains the ability to bind to antigens (entire document, paragraph 0038; page 12, see “Example 1D” in particular).
One of ordinary skill in the art at the time the invention was made would have been motivated to modify the bispecific antibody of Li by switching the VH and VL domain of the second FAB as taught by Klein to generate a bispecific antibody comprising a Fab that binds to the extracellular domain Il of HER2 and a second FAB comprising a VH and VL exchange that binds to the extracellular domain IV of HER2 in order to increase the pairing the VH and VL domains to form a functional bispecific antibody, because Li teaches a bispecific antibody comprising a first FAB domain that binds to the extracellular domain Il of HER2 and a second FAB domain that binds to the extracellular domain IV of HER2, and Klein teaches increasing production of bispecific antibodies by switching the VH and VL domain of the second FAB of a bispecific antibody comprising a first FAB that binds to the first antigen and a second FAB that binds to a second antigen, providing a reasonable expectation of success in achieving similar results with the antibody of Li.
	Therefore, claims 1-4, 8, and 17-21 would have been obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10584178. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed antibody of the ‘178 document is one which inherently meets all of the functional requirements of the instant claims. Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized ‘that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,’ but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first ‘determine how much of the patent disclosure pertains to the invention claimed in the patent’ because only ‘[t]his portion of the specification supports the patent claims and may be considered.’ The court pointed out that ‘this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined.’’’ MPEP §804(II)(B)(1).
In this case, in support of the antibody of the reference claims, the reference specification also discloses variations where the chains are exchanged (C2), rendering this an obvious variation of the claimed invention of the reference document.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As noted in the written description rejection, CDRs are sensitive to mutation and unpredictable. For those same reasons, where the prior art is absent a teaching of a specific combination of six CDRs, those six CDRs are non-obvious. The instantly claimed combinations were not discovered and so represent allowable subject matter.
-US 20120191435 (form 892) discloses SEQ ID NO: 19, which is a heavy chain comprising instant SEQ ID NOs: 20, 29, and 80; however, this heavy chain is not combined with the instantly claimed light chain of the sequences set forth in claim 10 and does not render claim 10 obvious.
-US 20130323787 (form 892) discloses a light chain comprising instant SEQ ID NOs: 18, 19, and 158, but similarly fails to combine it with a heavy chain meeting the instant requirements for CDR sequences.
-US 20120064069 (form 892) discloses a light chain comprising instant SEQ ID NOs: 89 and 90, but not in combination with, e.g., SEQ ID NO: 19.

The above references are also directed to different antigen targets. This supports the conclusion that the instant antibodies are non-obvious as well as supporting the conclusion that the instant antibodies require definition by all six CDRs, as clearly less than that may result in antibodies which do not meet the required binding claimed.

Conclusion
A Restriction Requirement was set forth in the parent application (now US 10584178) which was not withdrawn. Claims 17-21 are consonant with Group II as set forth in the restriction mailed 11/15/17 in the parent application and as such are protected under 1.121 from a double patenting rejection.
Claims 6-7 and 9-11 are drawn to antibodies which were set forth as individual species in that same Requirement. A species election is generally a provisional election which is withdrawn upon the allowance of such a species; however, so such situation was clearly set forth in the Requirement and no withdrawal of any portion of the Requirement was made during the prosecution of that application. As Applicant cancelled all such non-elected species prior to the allowance of the application and as no generic claim was found allowable, those species are also protected under 1.121.
Claim 8 requires some part of the antibody is “exchanged”. Guidance on this term is found at page 3 of the specification and so is considered definite. Moreover, the Examiner does not have any evidence that such an exchange is unpredictable. The exchanged antibody—where the CDRs of the light chain are found on the heavy chain and vice versa—is still an antibody with the same six CDRs and so could reasonably be expected to bind the same target with the same affinity, have the same properties, etc.
Claim 6 allows for swapping CDRs from amongst disclosed antibodies, e.g., the combination of SEQ ID NOs: 55, 77, and 16 is encompassed, whereas the disclosed antibodies do not comprise this specific combination but rather this is a combination of sequences combined from different antibodies. As discussed above, changes to a CDR are generally unpredictable.
The evidence against such claims meeting the requirements of 35 USC §112 can be extrapolated from the above evidence of Chen/Kussie. There, two identical CDRs failed to bind the same target when combined with a third CDR which differed by a single amino acid. Here, SEQ ID NOs: 56 (demonstrated as a combination with 55/77) also differs from SEQ ID NO: 16 (not demonstrated) by a single amino acid.
The evidence supporting the claims meeting the requirements is that—unlike Chen/Kussie—these CDRs are objectively demonstrated to be part of a combination which binds the target, e.g., the combination 55/77/56 and 14/75/16.
Taking the facts as a whole, such combinations which are claimed but not disclosed are still considered to meet the written description requirement. The claim language is not so broad as to encompass any arbitrary mutation, but rather is a specific combination of highly related CDR sequences which have demonstrated properties. Taken another way, the claim could be viewed as claiming the demonstrated combination of, e.g., 55/77/56 as well as claiming a single, specific mutation (F5S), which was also demonstrated to bind the claimed target when combined with other, highly similar CDRs. While changes to CDRs are unpredictable, this fact must still be weighed with what is shown. Provided with the specific sequences which were reduced to practice, the Examiner concludes that the skilled artisan would also expect those untested combinations to function (enablement) and so conveys possession of those inventions (written description).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Weidner/             Primary Examiner, Art Unit 1649